758 N.W.2d 536 (2008)
OLIVER/HATCHER CONSTRUCTION AND DEVELOPMENT, INC., Plaintiff-Appellee,
v.
SHAIN PARK ASSOCIATES, Defendant-Appellant.
Docket No. 136803. COA No. 275500.
Supreme Court of Michigan.
December 23, 2008.

Order
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the May 22, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.